This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JOSE MORENO,

 3          Petitioner-Appellee,

 4 v.                                                                    NO. A-1-CA-36546

 5 D’ANNE MORENO
 6 n/k/a D’ANNE RAMOS,

 7          Respondent-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 9 Mark T. Sanchez, District Judge

10 Melissa A. Sawyers
11 Hobbs, NM

12 for Appellee

13 Anna C. Rains
14 Roswell, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VANZI, Chief Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.

6                                        __________________________________
7                                        LINDA M. VANZI, Chief Judge

8 WE CONCUR:



 9 _________________________________
10 M. MONICA ZAMORA, Judge



11 _________________________________
12 J. MILES HANISEE, Judge




                                           2